MR. JUSTICE SHEA
dissenting:
As an abstract conclusion, I agree with the basic conclusion of the majority that the Youth Court is not required to give a youth a predetention hearing under all circumstances. But I cannot accept this conclusion applying to the facts of this case.
In this case the Youth Court did hold a predetention hearing. However, it was devoid of those procedural rights which usually go with a hearing. In essence, all the Youth Court did was accept the affidavit of the probation officer and his testimony concerning the youth and used this as a basis for jailing the youth for a period of not to exceed five days pending further juvenile proceedings. The probation officer was not cross-examined, the youth was denied the right to have anyone testify in his behalf, and he was effectively denied the right to an attorney at the hearing. The effect of this *354Court’s decision is two-fold. First, a Youth Court is not required to hold a hearing. Second, even if a Youth Court does hold a hearing, there are no procedural requirements to make it a meaningful hearing.
Once the Youth Court judge chose to hold a predetention hearing, he committed himself, I believe, to holding a meaningful hearing. This would include the right of the youth to call witnesses in his behalf, to cross-examine witnesses, and to have a lawyer represent him.
Concerning the right to an attorney, the majority opinion makes much of the fact that the status of Mr. Miele as the youth’s attorney was in doubt. The majority states the youth told the probation officer he did not have an attorney and that attorney Miele himself never directly represented to the court that he represented the Marten youth. If there was doubt, it was doubt caused by the probation officer and the court.
The probation officer knew attorney Miele was involved in the case and could well be representing the Marten youth. While still in Forsyth (Rosebud County), attorney Miele called the probation officer and told him he might be filing a habeas corpus petition in an attempt to get the youth released. Shortly thereafter, without notifying the attorney, the probation officer took the youth to Miles City (Custer County) some 45 miles from Forsyth. The probation officer might have had the best of intentions toward the youth in taking him to Miles City, but he should have notified the attorney of his intentions. When the attorney learned that the youth had been taken to Miles City, he was understandably concerned, and he, along with a social worker, immediately drove to Miles City. When they arrived they met an antagonistic judge and probation officer who had no intention of letting the attorney or social worker participate in the hearing.
The record clearly shows the court was not interested in what attorney Miele or the social worker had to say concerning whether the Marten youth could safely be released from custody pending the filing of a juvenile delinquency petition. These people traveled moré than 45 miles, absolutely to no avail.
*355When attorney Miele asked to be heard the least the Youth Court could have done was to stop proceedings to allow a determination of whether attorney Miele was authorized to and did in fact represent the Marten youth. Furthermore, the Youth Court could then also have been informed that the social worker was available to testify to the home situation of the Marten youth and that there was a home where the youth could stay pending further proceedings on a delinquency petition.
Concerning the attitude of attorney Miele, this Court relies on the response filed in this Court to the youth’s petition for a writ of supervisory control. I fail to see that it has any value in proving that Miele’s attitude was wrong. The trial judge’s statements in this regard show that any information he had concerning attorney Miele was hearsay evidence related to him through the probation officers. While the record shows that attorney Miele and the probation officers have had previous confrontations, there is no way we can conclude that attorney Miele was in the wrong. Is it possible that the real problem is the attitude not of attorney Miele but that of the Youth Court and probation officer? Could it be that the court and probation officers would allow attorney Miele to represent youths only if he did it their way?
In summary I do not feel that this Court should put its stamp of approval on the hearing that was conducted in this case.